Citation Nr: 0002304	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The appellant's dates of active military service have not 
been verified in any form that the Board is able to confirm.  
He reportedly served on active duty from February 1 to May 4, 
1980, and from May 19, 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above disorder.


FINDINGS OF FACT

1.  The appellant's service medical records could not be 
found, despite reasonable attempts to locate them.  

2.  At the request of VA, the appellant was scheduled for an 
examination by a private, fee-based provider, but refused to 
attend his appointment.  

3.  There is no medical evidence of incurrence of hearing 
loss in service, or of manifestation to a degree of ten 
percent within a year of service, or of nexus between any 
current hearing loss and any disease or injury in active 
service.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
sensorineural hearing loss.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision in December 1998, service connection for a 
bilateral high-frequency sensorineural hearing loss was 
denied as not well grounded.  Despite extensive efforts to 
locate the appellant's service medical records, none could be 
found.  The National Personnel Records Center was contacted 
twice, but was unable to find records pertaining to the 
appellant.  The appellant reportedly had no records in his 
possession.  Although the Army National Guard was contacted 
at an address provided by the appellant, no records were 
forthcoming.  The RO included a statement with the  claims 
file indicating that it had exhausted all efforts to obtain 
the needed military information and that it thus considered 
further efforts to be futile.  There is no evidence of record 
by which the Board is able to confirm the dates of active 
service or the character of service of this appellant.

VA treatment records of the appellant show that he was seen 
initially in February 1998 with complaints of bilateral 
progressive hearing loss for the past 10 years.  He denied 
any ringing, pain, or difficulty with balance/vertigo.  He 
stated that he worked in a trailer at a construction site and 
that the noise level was extremely high, but that he only 
occasionally wore hearing protection.  Examination revealed 
that the tympanic membranes were intact and that there was 
markedly decreased bilateral hearing in the right ear, worse 
than the left.  The assessment was sensorineural hearing 
loss.  He was advised to wear noise protection at all times 
on the job and was referred to audiology for testing and 
hearing aids.  

An audiology consultation in April 1998 revealed puretone air 
conduction thresholds in the right ear of 40 decibels at 500 
Hertz, 55 decibels at 1000 Hertz, 50 decibels at 2000 Hertz, 
30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  
Puretone air conduction thresholds in the left ear were 50 
decibels at 500 Hertz, 50 decibels at 1000 Hertz, 35 decibels 
at 2000 Hertz, 20 decibels at 3000 Hertz, and 30 decibels at 
4000 Hertz.  The examiner remarked that there was normal 
middle ear mobility and pressure, right and left, but that 
absent contralateral acoustic reflexes were not consistent 
with the type and degree of the hearing loss.  She reported 
bilateral sensorineural hearing loss of "cookie bite" 
configuration and decreased word recognition ability which 
was not consistent with the degree of hearing loss.  Her 
recommendation was auditory brain (evoked) response (ABR) due 
to abnormal audiometric findings; ear, nose, and throat 
follow-up if indicated following ABR; and hearing aids 
following medical clearance and eligibility update.  

In May 1998, the appellant responded to an RO request for 
additional information regarding his claim for a hearing 
problem.  He stated that he had been treated for a hearing 
problem in on base in San Francisco in the early 1980's, but 
had had no further treatment.  

In May 1998, the RO was notified by a health provided 
identified as "QTC," under contract with VA to provide 
independent medical examinations for veterans.  An 
appointment was scheduled on May 20 for bilateral hearing 
loss testing.  Despite repeated telephone conversations, the 
appellant refused to keep these appointments, stating that he 
had also been scheduled to be seen for a VA appointment on 
May 28.  Accordingly, QTC cancelled the appointments.  

The appellant was seen at a VA ear, nose, and throat clinic 
on May 28, 1998.  The appellant reported noise exposure as a 
radio operator for several years in the Army, in helicopters, 
and in the mechanized infantry, all duties in which hearing 
protection was impractical or not available.  He said that he 
had more recently been working with large generators.  
Examination disclosed that the tympanic membranes, canals, 
pharynx, nose, and neck were all within normal limits.  
Audiological testing had shown bilateral cookie-bite hearing 
loss with discrimination of 68 in the right ear and 84 in the 
left ear.  The assessment was bilateral sensorineural hearing 
loss, etiology unclear.  The examiner indicated that only 
part of the abnormality was due to noise.  He suggested 
magnetic resonance imaging (MRI), followed by a return to the 
ear, nose, and throat clinic.  



II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The initial question which must be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be 
well grounded, a claim must be "plausible;" that is, it 
must be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

A well-grounded claim of entitlement to service connection 
requires medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Certain disabling conditions that become manifest to a degree 
of 10 percent within a year of service may also be presumed 
service connected, including organic diseases of the nervous 
system.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  Although the 
appellant refused to report for the examination scheduled to 
evaluate his initial claim, there is evidence of VA 
outpatient audiology records showing that his auditory 
thresholds meet the requirement for showing current hearing 
loss disability in both ears.  Such evidence, which may not 
be adequate for rating purposes, is sufficient at least for 
purposes of showing a current disability.

However, there is no evidence showing incurrence of a hearing 
loss disability in service or within a year of separation 
from service.  Nor is there any medical evidence connecting a 
current hearing loss disability with any disease or injury in 
service.

Recent VA examiners have been unable to assign an etiology 
for the appellant's current hearing loss.  Even if service 
medical records were available, without a clear etiology for 
the current disorder, the nexus element could not be met.  
Therefore, despite the fact that the appellant has presented 
evidence of a current disability, this evidence is thus 
insufficient by itself to support a plausible claim.

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1999).  
Since the appellant did not report for scheduled examinations 
as required by VA, evidence expected from these examinations 
which might have been material to the outcome of this claim 
could not be considered.

The Board finds that this claim is not well grounded.  Until 
the appellant presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).  See also, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998); Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claim that is not 
currently well grounded.  The appellant has stated that he 
was only treated on one occasion in service and that he had 
never received further treatment.  The RO has undertaken 
extensive efforts to locate service medical records, all 
without success.

There is no indication of additional pertinent records that 
could be obtained that might render the claim plausible, and 
the claim must be denied.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

